E                    GENEEZAI.




Honorable Herbert C. Martin
,District Attorney
Littlefield, Texas
Dear Sir:                      Opinion No. 0-3806
                               Whether lots purchased by a
                               city under Section 9 of
                               Article 7345b, V.A.C.S.,
                               may be sold for less than
                               the amount of judgment
                               against the same.
          In your letter of August 21, 1941, you advise that
the city of Olton, as a taxing unit, purchased a number of
lots situated in said city for the use and benefit of itself
and other taxing units which were parties to such suit, in a
proceeding under Article 7345b, Vernon's Bnnotated Civil
Statutes. The other taxing units which were parties to said
suit were the State and county and an independent school dis-
trict. It is assumed that two and a half years have not passed
since the sale at which the city bought the lots. You request
our opinion as to whether or not the said city of Olton may now
sell said lots for an amount less than the amount of the judg-
ments:~renderedagainst the property in said suit.
          Under the provisions of Sections 8 and 9 0f.sai.d
Article 7345b a taxing unit party to the foreclosure suLt
may purchase the property foreclosed,upon. In the event such
property is bought by one of the taxing units, such unit
purchases the same for the use and benefit of itself and all
other taxing units which are parties to the suit and which have
been adjudged in said s,uitto have tax liens against the
prope*y.   Nowhere in the statute is there an absolute prohibi-
tion against the sale of such property by the purchasing unit.
On the other hand, by clear implication, such a unit may sell
the property thus acquired, subject to certain restrictions
contained In the act. It is provided that the purchasing unit
may not sell any such property for less than the adjudged
value or the total amount of judgments awarded in said suit
against the property, whichever is lower, without the written
consent of all taxing units which obtained judgments fixing
their tax liens against the property foreclosed upon in said
suit. It is our opinion that the said city of Olton may sell
Honorable :HerbertC. Martkn, page 2 (o-3886)


sald property for an amount less than the total recoveries
allowed in said suit against the same, with the consent of
the State and cotintyand the independent school district.
Consent in behalf of the State may be given by the county tax
collector.
    . .     If there
                   . was an adjudged value, and the amount for
which the property 1s sold excaeds such adjudged value, sale
may be made by the city without obtaining the consent of the
other units.
APPROVED SEP 8, 1941                  Yours very truly
/s/ Grover Sellers                 ATTORNEY GENERAL OF TEXAS
FIRST ASS~ISTANTATTORNEY GENERAL
GRL:WFS-dhs                        By /s/ Glenn R. Lewis
                                          Glenn R. Lewis
                                               Assistant
APPROVED IIPINIONCOMMITTEE